DETAILED ACTION
Remarks
This non-Final office action is in response to the CON application filled on 07/26/2021. 
Acknowledgment is made of applicant’s claim Continuation benefit to US patent No. 11,096,746 (application # 16/888,335) which is a CON of US patent 10,736,701 (application # 15/836,420). Application 15/836,420 claim benefit to US provisional patent application Serial No 62/432538 filled on 12/09/2016.
Claims 1-19 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 4, 8, 10, 11 and 18 is/are objected to because of the following informalities:
Claim 4, line 3, recites, “by a hand of the user” should be “by the hand of the user”.
Claim 8, line 2, recites, “the sensor is removeable” is interpreted as intended use. The sensor may or may be removed since it is not positively claimed. The phrase may be rewritten “the sensor is configured to remove” to positively claim the limitation.  
Claim 10, line 2, recites, “the flexible housing is removably coupled” is interpreted as intended use. The housing may or may be removed since it is not positively claimed. The phrase may be rewritten “the flexible housing is configured to remove to be coupled” to positively claim the limitation.  
Claim 11, line 3 recites, “removably coupled” is interpreted as intended use. The housing wall may or may not be coupled to a lumen since it is not positively claimed. The phrase may be rewritten “configured to couple to a lumen” to positively claim the limitation.
Claim 18, line 1, recites, “the sensor is removeable” is interpreted as intended use. The sensor may or may be removed since it is not positively claimed. The phrase may be rewritten “the sensor is configured to remove” to positively claim the limitation.  
Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-9 and 11-19 is/are non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of US Patent 11,096,746; Application No. 16/888,335 (will be referred to ‘746). 
This is a non-provisional non-statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the current application and the issued patent:
Application/
Patent No.
claims
US 17/385,830
1/11
2/12
3/13
4/14
5/15
6/16
7/17
8/18
9/19
10
US 11,096,746
1
3
4
12
5
12
8
10
7
-

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of US Patent No. 11,096,746 cover “proximity sensor” whereas claims from US Application No. 17/385,830 cover “capacitive sensor”. Both proximity sensor and capacitive sensor is detecting deformation of the housing by measuring the deflection of inner housing wall.
Claims of US Patent No. 11,096,746 cover “hollow body” whereas claims from US Application No. 17/385,830 cover “lumen”. US Patent No. 11,096,746 describe lumen as hollow body that is configured to receive a member, see fig 1C. Both lumen and hollow body is receiving a member.

Claim(s) 1-8 and 10-19 is/are non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of US Patent 10,736,701; Application No. 15/836,420 (will be referred to ‘701). 
This is a non-provisional non-statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the current application and the issued patent:
Application/
Patent No.
claims
US 17/385,830
1/11
2/12
3/13
4/14
5/15
6/16
7/17
8/18
9/19
10
US 10,736,701
1/13/20
2/18
3/19
6
5
4
8/17
12/20
-
21


Although the claims at issue are not identical, they are not patentably distinct from each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOHANA TANJU KHAYER/Examiner, Art Unit 3664